Case 2:19-mj-00227-JHR Document 1-1 Filed 07/12/19 Pagelof5 PagelD#: 2

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tyler Martin, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application under Rule 41 of the Federal
Rules of Criminal Procedure for a search warrant for information associated with OfferUp
accounts in the name of Teddy Avila, No. 40346644 and Bunny Hibbert, No. 40786873 that
are stored at premises controlled by OfferUp, an online marketplace headquartered in Bellevue,
Washington. The information to be searched is described in the following paragraphs and in
Attachment A. This search warrant, to be issued under 18 U.S.C. § 2703(a), (b)(1)(A) and
(c)(1)(A), will require OfferUp to disclose to the government copies of the stored information
(including the content of communications) further described in Section I of Attachment B. Upon
receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section 1 of Attachment B.

2. Iam a Special Agent (SA) with the U.S. Secret Service. I have worked as a law
enforcement officer since 2010. 1] have participated in the investigation of numerous financial
crimes involving counterfeit currency, counterfeit identification, and bank fraud. In my career I
have utilized various investigative tools and techniques, to include the use of search warrants for
electronic devices and digital information.

3. Based on my training and experience and the facts as set forth in this affidavit, |
submit that probable cause exists to believe that violations of 18 U.S.C. section 2314 have been
committed and that evidence of these offenses will be found in stored communications

associated with account numbers 40346644 and 40786873. Account number 40346644 is in the
Case 2:19-mj-00227-JHR Document 1-1 Filed 07/12/19 Page2of5 PagelD#: 3

name of Teddy Avila and account number 40786873 is in the name of Bunny Hibbert. I further
submit that there is probable cause to search for the information described in Attachment A.
JURISDICTION

I. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711, 18 U.S.C. § 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “‘a district court of the United States ... that — has jurisdiction
over the offense being investigated.” 18 U.S.C. § 2711@)(A)qi).

APPLICABLE LAW

2. Section 2314 of Title 18 of the United States Code provides in part that “Whoever
transports, transmits, or transfers in interstate or foreign commerce any goods, wares,
merchandise, securities or money, of the value of $5,000 or more, knowing the same to have
been stolen, converted or taken by fraud...shall be fined under this title or imprisoned not more
than 10 years, or both.”

PROBABLE CAUSE

3. On February 21, 2019, at approximately 1605 hours, Officer Shute of the Auburn
Police Department responded to the Home Depot located at 149 Turner Street for a report of a
theft in progress. A Home Depot loss prevention associate stated he observed two males, later
identified as Bunny Hibbert (YOB 1983) and Jose Avila (YOB 1986), select two Honda
generators from the shelf, remove the spider wire security system from the item and then attempt
to leave the store with the generators without paying for them. When they were confronted, they
attempted to flee but both men were apprehended a short time later.

4, Bunny Hibbert and Jose Avila were both arrested on state charges for grand theft

(over $1000) and taken to Androscoggin County Jail.
Case 2:19-mj-00227-JHR Document 1-1 Filed 07/12/19 Page3of5 PagelD#: 4

5. Detective Nick Gagnon of the Auburn Police Department was dispatched to the
scene and later obtained a state search warrant for the work van that had been used by Bunny
Hibbert and Jose Avila. Upon execution of the search warrant, Det. Gagnon located numerous
receipts from Home Depot’s throughout the New England area and documentation showing
money transfers to Jamaica in Jose Avila’s name inside the van. Some of the wires exceeded two
thousand dollars.

6. On February 28, 2019, Det. Gagnon and I interviewed Bunny Hibbert at the
Androscoggin County Jail. | read Bunny Hibbert his Miranda Rights prior to the commencement
of the interview.

7. Bunny Hibbert advised that Jose Avila and he would steal tools from Home Depot
and other hardware stores from different states and then take them back to New York and sell the
items on an internet marketplace site, OfferUp. Bunny Hibbert advised that both he and Jose
Avila used this site to sell the stolen items. Bunny Hibbert advised there is an OfferUp
application on his phone. Hibbert advised that he would use the money he earned for bills and
other living expenses and was not sure what Jose Avila did with his money. Bunny Hibbert
further claimed that he was a painter and Jose Avila would find jobs for them in different states.
Bunny Hibbert advised that they would steal tools and other items while getting supplies for the
painting job for which they had been hired. Bunny Hibbert advised that he has known Jose Avila
for approximately two years and has been stealing and selling items for approximately two
months.

8. As part of this investigation, I have been in contact with loss prevention personnel
employed by Home Depot. Home Depot has conducted an investigation into shoplifting by
Avila and Hibbert and according to information provided to me by Home Depot, Home Depot

believes that Avila, Hibbert, and another person working in concert with them, are responsible

3
Case 2:19-mj-00227-JHR Document 1-1 Filed 07/12/19 Page4of5 PagelID#:5

for the theft of over $115,000 in merchandise from stores in several states including Maine,
Massachusetts, Rhode Island.

9. I obtained information from OfferUp relating to the accounts 40346644 and
40786873. Account number 40346644 is in the name of Teddy Avila! and account number
40786873 is in the name of Bunny Hibbert. Review of each account reveals that both accounts
have been used numerous times in the past to sell power tools. The photographs associated with
many of the listings show the merchandise still in the original box which leads me to believe the
items being sold are new and unused. Many of the listings on the Avila account offer the item as
brand new and unused. Most of the merchandise listed on these accounts were sold in
Connecticut and New York City.

10. The conduct described above provides probable cause to believe that evidence
related to the referenced federal crime may be found, and that a search of the information
associated with the OfferUp accounts 40346644 and 40786873 will lead to additional evidence
of that crime. Such evidence may include (1) the names or other identifying information of
individuals communicating with Avila and/or Hibbert related to the sale of stolen property (2)
location information for Avila, Hibbert, and co-conspirators (3) financial institution account
information for Avila, Hibbert, and co-conspirators; and (4) a description of methods used to

commit the sale of stolen property.

 

1 Although the OfferUp account is in the name of Teddy Avila, | believe the user of the account is in fact
Jose Avila because the telephone number used to establish the account is the same telephone number
provided by Jose Avila at the time of his February 2019 arrest and that telephone number is also
associated with Jose Avila in a law enforcement database.

4
Case 2:19-mj-00227-JHR Document 1-1 Filed 07/12/19 Page5of5 PagelD#: 6

BACKGROUND CONCERNING OFFERUP INC.

11. —_‘_ In my training and experience, ] have learned that OfferUp is an online
marketplace on which members buy and sell merchandise. To sell merchandise, a person must
establish an account with OfferUp. OfferUp tracks all transactions affiliated with each account.
Therefore, the computers of OfferUp are likely to contain stored electronic communications
between the buyers who made purchases from these specific accounts. In my training and
experience, such information may constitute evidence of the crimes under investigation because
the information can be used to identify where the specific property sold was obtained by Avila,
Hibbert, or co-conspirators.

CONCLUSION

12. Based on the forgoing, I submit that probable cause exists to believe that
violations of 18 U.S.C. section 2314 have been committed. | further submit that probable cause
exists to believe that evidence of these offenses will be found in information stored by OfferUp
Inc. I therefore request that the Court issue the proposed search warrant. Because the warrant
directed to OfferUp will be served on OfferUp who will then compile the requested records at a

time convenient to it, | submit that reasonable cause exists to permit the execution of the

si Martin, Special Agent
S. Secret Service

Sworn and subscribed before me this/J" day of July, 2019. NC

requested warrant at any time in the day or night.

Dated at Portland, Maine this" day of July, CL.

 

  
